Dismiss and Opinion Filed March 18, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-00823-CV

         IN THE INTEREST OF R.M., R.M., AND R.M., CHILDREN

                On Appeal from the 469th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 469-54067-2018

                         MEMORANDUM OPINION
                    Before Justices Myers, Osborne, and Carlyle
                            Opinion by Justice Osborne
      Appellant’s brief in this case is overdue. By order dated January 14, 2021, we

granted appellant’s request to extend time to file his brief and ordered it filed no later

than February 16, 2021. By postcard dated February 23, 2021, we notified appellant

the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file his

brief by that time might result in the dismissal of this appeal without further notice.

To date, appellant has not filed a brief, filed a further extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Leslie Osborne/
                                           LESLIE OSBORNE
                                           JUSTICE

200823F.P05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF R.M., R.M.,               On Appeal from the 469th Judicial
AND R.M., CHILDREN                           District Court, Collin County, Texas
                                             Trial Court Cause No. 469-54067-
No. 05-20-00823-CV                           2018.
                                             Opinion delivered by Justice
                                             Osborne. Justices Myers and Carlyle
                                             participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 18th day of March, 2021.




                                       –3–